     Case 2:17-cr-00198 Document 427 Filed 09/21/20 Page 1 of 10 PageID #: 2187

                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                      CRIMINAL ACTION NO. 2:17-cr-00198-6

DEBRA MARTIN

                      MEMORANDUM OPINION AND ORDER

         Pending before the court is Defendant Debra Martin’s Motion for

Compassionate Release. [ECF No. 424]. The court in deciding such motions will

consider the following: whether the defendant has exhausted his or her

administrative remedies, has demonstrated “extraordinary and compelling reasons,”

is not a danger to the safety of others, and the § 3553(a) factors. In deciding what

constitutes “extraordinary and compelling reasons” for release by reason of COVID-

19, the defendant must demonstrate that he or she has a medical condition listed by

the Centers for Disease Control and Prevention as causing an increased risk of severe

illness from COVID-19 and that he or she is at a facility which cannot effectively

prevent the spread of the virus.

         I.    Background

         On August 27, 2018, I sentenced Ms. Martin to 196 months of imprisonment

followed by 4 years of supervised release after Ms. Martin pled guilty to conspiring to

distribute 100 grams or more of heroin. [ECF No. 340].

         Ms. Martin is currently imprisoned at Federal Prison Camp Alderson in

Alderson, West Virginia. She alleges she currently suffers from several conditions

including morbid obesity, chronic migraines, depression, and anxiety, and that she
  Case 2:17-cr-00198 Document 427 Filed 09/21/20 Page 2 of 10 PageID #: 2188

has a history of smoking. [ECF No. 424, at 5–16]. FPC Alderson is a minimum-

security federal prison camp that currently houses 547 total inmates. FPC Alderson,

Fed. Bureau of Prisons, https://www.bop.gov/locations/institutions/ald/ (last visited

Sept. 18, 2020). As of September 18, 2020, there are no active cases among prisoners

or staff at FPC Alderson. See COVID-19 Cases, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus (last visited Sept. 18, 2020).

       II.   Discussion

       The First Step Act “embodies Congress’s intent to reduce the Bureau of

Prison’s authority over compassionate release petitions and authorizes the district

courts to exercise their independent discretion to determine whether there are

‘extraordinary and compelling reasons’ to reduce a sentence.” United States v.

Galloway, No. CR RDB-10-0775, 2020 WL 2571172, at *3 (D. Md. May 21, 2020)

(internal citations removed); see also United States v. Stephenson, No. 3:05-CR-

00511, 2020 WL 2566760, at *5 (S.D. Iowa May 21, 2020) (“Unqualified deference to

the BOP no longer makes sense now that the First Step Act has reduced the BOP’s

role.”).

       For me to reduce Ms. Martin’s sentence under compassionate release, I must

find that Ms. Martin has exhausted her administrative remedies, has demonstrated

“extraordinary and compelling reasons,” is not a danger to the safety of others, and

find that her release is consistent with § 3553(a) factors. See e.g., United States v.

Howard, No. 4:15-CR-00018-BR, 2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020);

U.S.S.G. § 1B1.13 (2018). As I will explain, to find “extraordinary and compelling

reasons” exist by reason of COVID-19, Ms. Martin must demonstrate that she has a

medical condition listed by the Centers for Disease Control and Prevention (“CDC”)

                                          2
    Case 2:17-cr-00198 Document 427 Filed 09/21/20 Page 3 of 10 PageID #: 2189

as causing an increased risk of severe illness from COVID-19 and that she is at a

facility which cannot effectively prevent the spread of the virus.

     a) Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

        The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask BOP to do so on their behalf

and then wait 30 days. See § 3582(c)(1)(A). Upon such a motion from BOP or from a

defendant (after BOP denies the request or thirty days have elapsed since the request

was filed), a court “may reduce the term of imprisonment . . . .” 18 U.S.C.

§ 3582(c)(1)(A)(i).

        Ms. Martin writes that she requested a reduction of her sentence from the

warden at FPC Alderson on June 30, 2020, but that her request was denied on July

17, 2020. Ms. Martin provided no documentary evidence of her request or the

warden’s denial. However, even assuming Ms. Martin has exhausted her

administrative remedies, as I will explain, she has not shown that extraordinary or

compelling reasons exist to justify her release.

     b) Extraordinary and Compelling Reasons

        Once an inmate has satisfied administrative exhaustion, courts may reduce

their sentences upon a finding of “extraordinary and compelling reasons.” See 18

U.S.C. § 3582(c)(1)(A).

        There are “disagreements [among district courts] about the precise definition

of ‘extraordinary and compelling reasons’ justifying compassionate release.” 1 United



1The specific extraordinary and compelling reasons listed in the Sentencing
Guidelines for BOP to consider include i) the defendant is suffering from a terminal
                                          3
    Case 2:17-cr-00198 Document 427 Filed 09/21/20 Page 4 of 10 PageID #: 2190

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,

2020). But many courts have found “extraordinary and compelling” reasons

“supporting release on the basis of a combination of dire prison conditions and

underlying health conditions that increase the likelihood of severe illness from

COVID-19.” 2 See e.g., Bass, 2020 WL 2831851, at *7 (citing e.g., Rodriguez, 2020 WL

1627331, at *9 (finding an “extraordinary and compelling reason” on the basis of the

inmate’s diabetes, high blood pressure, and liver abnormalities, the outbreak at FCI

Elkton, and the short period remaining on his sentence); United States v. Sawicz, No.

08-CR-287 (ARR), 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020) (finding an

“extraordinary and compelling reason” on the basis of the inmate’s hypertension and

conditions at FCI Danbury). I previously granted compassionate release to a

defendant who was immunocompromised—suffering from a liver disease, Hepatitis

C. See United States v. White, No. 2:17-CR-00198-4, 2020 WL 3244122, at *6 (S.D.

W. Va. June 12, 2020); see also Coronavirus Disease 2019 (COVID-19): People with



or serious medical condition; ii) age of defendant; iii) family circumstances of
defendant; and iv) “other reasons.” U.S.S.G. § 1B1.13; United States v. Bass, No. 1:10-
CR-166 (LEK), 2020 WL 2831851, at *3–4 (N.D.N.Y. May 27, 2020). “Following the
passage of the First Step Act, courts may independently determine whether such
‘other reasons’ are present in a given case, without deference to the determination
made by the BOP.” United States of America v. Thaher, No. 17 CR. 302-3 (KPF), 2020
WL 3051334, at *4 (S.D.N.Y. June 8, 2020).

2
  “Section 1B1.13 of the United States Sentencing Guidelines contains the only policy
statement issued by the Sentencing Commission pertaining to compassionate
release,” which has not been updated since the passage of the First Step Act. See
Bass, 2020 WL 2831851, at *3; U.S.S.G. § 1B1.13.2 Thus, courts have taken this to
mean that “there does not currently exist, for purposes of satisfying the First Step
Act’s ‘consistency’ requirement, an ‘applicable policy statement.’” See e.g., United
States v. Redd, No. 1:97-cr-00006-AJT, 2020 WL 1248493, at *6 (E.D. Va. Mar. 16,
2020); United States v. Brant, No. 218CR20155TGBMKM1, 2020 WL 2850034, at *4
(E.D. Mich. June 2, 2020); United States v. Brooks, No. 07-CR-20047-JES-DGB, 2020
WL 2509107, at *3 (C.D. Ill. May 15, 2020).
                                          4
  Case 2:17-cr-00198 Document 427 Filed 09/21/20 Page 5 of 10 PageID #: 2191

Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited Sept. 18, 2020)

(listing “immunocompromised state” as an underlying medical condition causing an

“increased risk for severe illness from COVID-19”).

      In addition, many courts rely upon CDC guidance for whether a medical

condition constitutes an “extraordinary and compelling” reason for release. See e.g.,

United States v. Salvagno, No. 5:02-CR-51 (LEK), 2020 WL 3410601, at *4 (N.D.N.Y.

Apr. 23, 2020), reconsideration denied (June 22, 2020) (“The Centers for Disease

Control and Prevention has advised that people with hypertension face an increased

risk of severe illness from COVID-19.”); United States v. Nygren, No. 1:16-CR-00106-

JAW, 2020 WL 4208926, at *12 (D. Me. July 22, 2020) (“Based on the medical records

in this case and the CDC guidance . . . .”); United States v. Bell, No. 18-CR-60115-

BB-4, 2020 WL 4217724, at *4 (S.D. Fla. July 23, 2020) (“CDC guidance indicates

that individuals with the following health conditions are at a higher risk of

contracting severe illness due to COVID-19 . . . .”). And many courts reject

compassionate release petitions when the defendant does not suffer from any

conditions recognized by CDC as causing an increased risk of severe illness from

COVID-19. See e.g., United States v. Adeyemi, No. CR 06-124, 2020 WL 3642478, at

*19 (E.D. Pa. July 6, 2020) (“Mr. Adeyemi’s asthma does not currently fit the Centers

for Disease Control and Prevention’s high-risk category.”); United States v. Mollica,

No. 2:14-CR-329-KOB, 2020 WL 2811504, at *3 (N.D. Ala. May 29, 2020) (“Ms.

Mollica is under 65 and the CDC has not listed the underlying conditions from which

she suffers as creating particular risk for COVID-19.”); United States v. Arroyo, No.

2:19-CR-54-1-TLS-JPK, 2020 WL 3118787, at *4 (N.D. Ind. June 12, 2020) (“High

                                         5
  Case 2:17-cr-00198 Document 427 Filed 09/21/20 Page 6 of 10 PageID #: 2192

cholesterol is not listed on the CDC website as a risk factor related to COVID-19 . . .

.”); United States v. Cosby, No. 18CR4474-JAH, 2020 WL 3840567, at *4 (S.D. Cal.

July 7, 2020) (“CDC has not listed epileptic seizures as a condition that places

individuals at a higher risk of severe illness.”); United States v. Frazer, No. CR 19-

110, 2020 WL 2404893, at *2 (E.D. Pa. May 12, 2020) (“Sleep apnea is not listed by

the CDC as a serious underlying medical condition that could increase a person’s risk

for severe illness from COVID-19.”).

      I join other courts in holding that I cannot find that “extraordinary and

compelling” reasons exist to grant release because of COVID-19 unless the inmate

has a condition that makes him or her more at risk for developing a serious illness

from COVID-19 and the facility where the inmate is housed has conditions such that

its inmates are at a high risk of contracting COVID-19. See United States v. Raia,

954 F.3d 594, 594 (3d Cir. 2020) (“But the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release . . . .”); United States v. Penaloza, No. 19-238, 2020 WL

1555064, at *2 (D. Md. Apr. 1, 2020) (“[T]he mere presence of the virus, even in the

detention setting, does not translate to the release of a person accused.”).

      In deciding which conditions result in an inmate being a higher risk for

COVID-19, I will defer to CDC’s list of medical conditions causing an increased risk

of severe illness from COVID-19. See Coronavirus Disease 2019 (COVID-19): People

with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Sept.

18, 2020). Using CDC guidance will allow for more predictable standards in deciding

which defendants have “extraordinary and compelling” reasons justifying release.

                                           6
  Case 2:17-cr-00198 Document 427 Filed 09/21/20 Page 7 of 10 PageID #: 2193

      If an inmate can demonstrate that he or she has a condition identified by CDC,

next, the defendant must show that his or her prison conditions are such that BOP

cannot effectively prevent the spread of COVID-19. Factors include but are not

limited to the steps BOP has taken to stop the spread of COVID-19 in that particular

prison and steps to follow CDC guidance, the ability of inmates to socially distance,

the amount of hygiene products and face masks provided to inmates, and the number

of COVID-19 cases in that prison.

      I will note that Attorney General William Barr has twice issued memoranda

directing BOP to prioritize the use of home confinement for vulnerable inmates. See

Memorandum                 for                Director           of             BOP,

https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_april3.pdf (last

visited Sept. 18, 2020) and https://www.justice.gov/file/1262731/download (last

visited Sept. 18, 2020). Yet, by all accounts, BOP has resisted calls to release

vulnerable inmates to home confinement. Indeed, other district courts have noted

their awareness “of the growing evidence of the BOP’s chronic mismanagement of its

vulnerable population during the COVID-19 pandemic.” Woodard v. United States,

No. 2:12-CR-105, 2020 WL 3528413, at *3 (E.D. Va. June 26, 2020); see also Wilson

v. Williams, 4:20-cv-00794,2020 WL 2542131, at *1–2 (N.D. Ohio May 19, 2020)

(documenting the “unacceptable” percentage of positive tests at FCI Elkton and

BOP’s “ineffective[ness] ... at stopping the spread”). “Even in the best run prisons,

officials might find it difficult if not impossible to follow the CDC’s guidelines for

preventing the spread of the virus among inmates and staff: practicing fastidious

hygiene and keeping a distance of at least six feet from others.” United States v.

Esparza, No. 1:07-CR-00294-BLW, 2020 WL 1696084, at *2 (D. Idaho Apr. 7, 2020)

                                          7
  Case 2:17-cr-00198 Document 427 Filed 09/21/20 Page 8 of 10 PageID #: 2194

(the likelihood of contracting the virus is greater in prison than if a defendant were

able to fully self-isolated at home); see also See United States v. Stephens, 447

F.Supp.3d 63, 65, (S.D.N.Y. Mar. 19, 2020) (discussing the heightened risk presented

by a COVID-19 outbreak in a jail or prison versus the community at large). Thus,

when looking at whether an inmate is at a prison with a high risk of contracting

COVID-19, it is also imperative to recognize the context and failures of BOP to stop

the spread of COVID-19 in prisons.

      Ms. Martin has alleged several health conditions. But, as I have noted my

reliance on the CDC’s designation of health conditions that place people at higher

risk of serious illness from COVID-19, only one of those conditions is relevant here.

Ms. Martin contends that she is morbidly obese, having a Body Mass Index of over

40. While obesity is a condition included on CDC’s list of underlying health conditions

that put individuals at an increased risk for severe illness from COVID-19, here

again, Ms. Martin has failed to provide any documentary evidence in support of her

contention.

      Even assuming Ms. Martin could provide proof of her alleged health condition

that, according to CDC, puts her at a higher risk for severe illness from COVID-19, I

cannot find that Ms. Martin has alleged that the conditions at FPC Alderson are such

that BOP cannot effectively prevent the spread of COVID-19. Ms. Martin describes

at length how COVID-19 is harder to control in prison generally, and she discusses

outbreaks of COVID-19 at other BOP facilities. [ECF No. 424, at 16–23]. But in

regard to FPC Alderson specifically, Ms. Martin concedes that there have been no

confirmed positive cases of COVID-19. Further, she included with her Motion a

Memorandum from the Warden to the FPC Alderson inmate population. In that

                                          8
  Case 2:17-cr-00198 Document 427 Filed 09/21/20 Page 9 of 10 PageID #: 2195

Memorandum, the Warden reminds inmates of the necessity of wearing face masks

and social distancing, as instructed by the CDC. See id. at Ex. E. As evidence that

BOP cannot effectively control the spread of COVID-19 at FPC Alderson, Ms. Martin

claims that there have been symptomatic inmates who were not tested or isolated. As

proof, she offers a letter from another inmate who claims she had symptoms

consistent with COVID-19 in early April. See id. at Ex. F. That inmate avers that she

was denied testing because it was not actively performed at FPC Alderson in early

April. While the court is sympathetic to inmate concerns over the spread of COVID-

19, this allegation falls short. BOP records indicate that 134 inmates (24.5% of the

population) at FPC Alderson have now been tested for COVID-19, with each test

returning   negative.     See   COVID-19       Cases,   Fed.   Bureau   of   Prisons,

https://www.bop.gov/coronavirus (last visited Sept. 18, 2020). Further, to the extent

that a symptomatic inmate was denied testing in April, that alone cannot justify a

finding of extraordinary and compelling circumstances in September. Despite Ms.

Martin’s argument that COVID-19 is hard to contain and manage in a prison setting,

the First Step Act calls for an assessment of Ms. Martin’s conditions, not an

assessment of prisons generally. While Ms. Martin’s fears that she may contract

COVID-19 are understandable, fears alone do not rise to the level of extraordinary

and compelling reasons.




                                           9
 Case 2:17-cr-00198 Document 427 Filed 09/21/20 Page 10 of 10 PageID #: 2196

      III.   Conclusion

      For the foregoing reasons, Defendant’s motion for compassionate release [ECF

No. 424] is DENIED without prejudice. The court DIRECTS the Clerk to send a copy

of this Order to the defendant and counsel, the United States Attorney, the United

States Probation Office, and the United States Marshal.



                                      ENTER:      September 21, 2020




                                        10
